DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bailey et al (US 2009/0153137 A1, heretofore referred to as Bailey.

Regarding claim 1, Bailey teaches a sensor device (Bailey; Fig 1, Element 10 and Par 0048), comprising: at least one first sensor element configured to generate a first sensor signal based on sensing a varying magnetic field (Bailey; Fig 1, Element 14a and Par 0051); at least one second sensor element configured to generate a second sensor signal based on sensing the varying magnetic field (Bailey; Fig 1, Element 14c and Par 0051); a signal tracking circuit (Bailey; Fig 1, Element 12 and Par 0050) configured to generate a trigger signal having trigger pulses that are generated based on first crossings of the first sensor signal (Bailey; Fig 3b, Par 0004, Par 0051, and Par 0095; Bailey teaches that the rotation angle detectors output a signal that change state each time the magnetic field signal crosses a threshold) with at least one of at least one adaptive threshold (Bailey; Par 0005), wherein the signal tracking circuit further extracts vibration relevant information using the first sensor signal and the second sensor signal (Bailey; Par 0006 and 0053; Bailey teaches that the rotation detectors output a signal that can be used to determine vibrations with the vibration processor 13); an output controller (Bailey; Fig 1, Element Element 82 and Par 0058) configured to generate an output signal having output pulses that are triggered by the trigger pulses during a non-vibration event (Bailey; Par 0058; Bailey teaches that the output has two levels, one for non-vibrations) and further configured to suppress the output pulses during an entire duration of a vibration event (Bailey; Par 0058; Bailey teaches that the output has two levels, one for vibrations that is low, see Fig 3B); and a vibration detection circuit (Bailey; Fig 1, Element Element 13) configured to receive the extracted vibration relevant information (Bailey; Par 0052), detect the vibration event based on the received extracted vibration relevant information (Bailey; Par 0053), and indicate the detected vibration event to the output controller (Bailey; Fig 1, Element 80 and Par 0054; Bailey teaches that the vibration detector circuit outputs a vibration state to the output circuit).

Regarding claim 17, Bailey teaches the sensor device of claim 1.  Bailey further teaches wherein: the extracted vibration relevant information includes at least one of phase information and amplitude signal information (Bailey; Fig. 3, Par 0087 and Par 0097; Bailey teaches both phase and amplitude signal information can be used), wherein the phase information corresponds to a phase shift between the first sensor signal and the second sensor signal (Bailey; Fig. 3 and Par 0086), and wherein the amplitude signal information corresponds to amplitude values of the second sensor signal (Bailey; Par 0097), and the vibration detection circuit is configured to receive the at least one of phase information and amplitude signal information and detect the vibration event based on the received at least one of phase information and amplitude signal information (Bailey; Par 0088 and 0097).

Regarding claim 18, Bailey teaches an output pulse suppression method implemented in a speed sensor (Bailey; Fig 1, Element 10 and Par 0048), the method comprising: generating a first sensor signal based on sensing a varying magnetic field by at least one first sensor element (Bailey; Fig 1, Element 14a and Par 0051); generating a second sensor signal based on sensing the varying magnetic field by at least one second sensor element (Bailey; Fig 1, Element 14c and Par 0051); generating, by a sensor circuit (Bailey; Fig 1, Element 12 and Par 0050), a trigger signal having trigger pulses that are generated based on first crossings of the first sensor signal (Bailey; Fig 3b, Par 0004, Par 0051, and Par 0095; Bailey teaches that the rotation angle detectors output a signal that change state each time the magnetic field signal crosses a threshold) with at least one of at least one adaptive threshold (Bailey; Par 0005); extracting, by the sensor circuit, vibration relevant information using the first sensor signal and the second sensor signal (Bailey; Par 0006 and 0053; Bailey teaches that the rotation detectors output a signal that can be used to determine vibrations with the vibration processor 13); generating, by the sensor circuit, an output signal (Bailey; Fig 1, Element Element 84 and Par 0058) having output pulses that are triggered by the trigger pulses during a non-vibration event (Bailey; Par 0058; Bailey teaches that the output has two levels, one for non-vibrations); detecting, by the sensor circuit, the vibration event based on the extracted vibration relevant information (Bailey; Fig 1, Element 80 and Par 0054; Bailey teaches that the vibration detector circuit outputs a vibration state to the output circuit); and suppressing, by the sensor circuit, the output pulses during an entire duration of a vibration event (Bailey; Par 0058; Bailey teaches that the output has two levels, one for vibrations that is low, see Fig 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Scheller et al (US 5,917,320, heretofore referred to as Scheller).

Regarding claim 2, Bailey teaches the sensor device of claim 1.
Bailey does not explicitly teach wherein the signal tracking circuit is configured to adjust the at least one adaptive threshold based on an amplitude of the first sensor signal and an update threshold algorithm.
Scheller teaches wherein the signal tracking circuit is configured to adjust the at least one adaptive threshold based on an amplitude of the first sensor signal (Scheller; Col 9, Lines 61-67) and an update threshold algorithm (Scheller; Col 10, Lines 4-18; Scheller teaches the threshold is updated adaptively).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the sensor of Bailey with the adaptive threshold of Scheller in order to maintain the desired level of accuracy in the sensor (Scheller; Col 2, Lines 25-32).

Regarding claim 3, the combination of Bailey in view of Scheller teaches the sensor device of claim 2.  Scheller further teaches wherein each of the at least one adaptive threshold is an adaptive hysteresis threshold (Scheller; Col 8, Lines 20-28; Scheller teaches the adaptive threshold is provided with hysteresis).



Allowable Subject Matter
Claims 4-16 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In claim 4, the specific limitations of  “… wherein the signal tracking circuit is configured to generate a first event signal having first event pulses that are generated based on second crossings of the first sensor signal with at least one of the at least one adaptive threshold, and the sensor device further comprises: a watchdog circuit configured to monitor the first event pulses of the first event signal, detect an absence of the first event pulses, and transmit a suppression signal to the output controller in response to detecting the absence of the first event pulses, wherein the output controller is configured to suppress the output pulses in response to receiving the suppression signal until a confidence signal indicating a high confidence is received from the signal tracking circuit indicating that an uncertainty over the vibration event has lapsed.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 5-16 are objected to for depending from objected claim 4.
In claim 19, the specific limitations of  “… further comprising: generating, by the sensor circuit, a first event signal having first event pulses that are generated based on second crossings of the first sensor signal with at least one of the at least one adaptive threshold; monitoring, by the sensor circuit, the first event pulses of the first event signal; detecting, by the sensor circuit, an absence of the first event pulses; and suppressing, by the sensor circuit, the output pulses in response to the suppression signal until the vibration event has lapsed with high confidence indicated by a confidence signal.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 20-23 are objected to for depending from objected claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Foletto teaches a vibration sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867